Citation Nr: 0723046	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  04-43 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel




INTRODUCTION

The veteran had active duty from December 1970 to April 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2003 rating decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence pertinent to this claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2006).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e. under the criteria of DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2006).  VA treatment records show a diagnosis of 
PTSD, but there is no evidence that the veteran may be 
considered a combat veteran, and the stressors he described 
have not been verified.  

When the evidence does not establish that a veteran is a 
combat veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, his alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f) (2006); Pentecost v. 
Principi, 16 Vet. App. 124 (2002); Fossie v. West, 12 Vet. 
App. 1 (1998); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran 
v. Brown, 6 Vet. App. 283 (1994).

The veteran claims service connection for PTSD based on 
alleged stressors during service in Vietnam and Thailand.  
His service personnel records show that among his awards is 
the Republic of Vietnam Campaign Medal and he had one year 
and one day of foreign and/or sea service.  The records also 
confirm that he served in Thailand.  His military 
occupational specialty is noted as protective coating 
specialist.  

On his PTSD questionnaire, the veteran contends that he 
served in Vietnam from May 3, 1972 to June 17, 1972 while 
assigned to the 377th Civil Engineering Squadron and then in 
Thailand, at Ubon Air Force Base (AFB), from June 17, 1972 to 
May 1973 in the 8th Civil Squadron, although his official 
records confirm only service in Thailand.  He asserts that 
during this time he saw dogs mutilate Viet Cong personnel, 
saw Viet Cong and military personnel kill people, and 
experienced rocket attacks.  He specifically cites that on 
May 5, 1972 while stationed in Tan Son Nhut Air Force Base in 
Vietnam, he witnessed a military policeman shoot a member of 
the Viet Cong.  While in Thailand, he had perimeter guard 
duty once monthly, he alleges.

The veteran has specifically stated that he was exposed to 
rocket fire.  The Board observes that such attacks may in 
some cases be a satisfactory stressor for PTSD.  See 
Pentecost v. Principi, 16 Vet. App. 124 (2002).  Since the 
veteran has provided information sufficient to verify a 
claimed stressor, the U.S. Army and Joint Services Records 
Research Center (JSRRC) (formerly, the U.S. Armed Services 
Center for Unit Records Research (CURR)), should be asked to 
conduct the necessary research to attempt to verify the 
stressors identified by the veteran.  If any of the stressors 
are verified, the veteran should subsequently be afforded a 
VA PTSD examination.    

Accordingly, the case is REMANDED for the following action:

1.	An appropriate official at the RO 
should prepare a summary of the 
veteran's claimed stressors with 
notations of the veteran's units cited 
above and request corroborating 
information from JSRRC.  The JSRRC 
should obtain records of the roster of 
the 377th Civil Engineering Squadron 
from May 3, 1972 to June 17, 1972 to 
determine whether that unit was at Tan 
Son Nhut AFB during that time period 
and whether the veteran was assigned 
to that unit during that time period, 
even though not reflected in his 
official record.  
    
JSRRC should obtain unit records for 
the appropriate unit(s) which might 
corroborate the alleged stressors, 
including rocket attacks, including at 
Ubon AFB.  

Thereafter, the RO should make a 
determination as to whether any of the 
veteran's stressors have been 
corroborated.  

2.	If, and only if, any alleged 
stressor(s) is/are verified, the RO 
should make arrangements with the 
appropriate VA medical facility for 
the veteran to be afforded a 
psychiatric examination.  The RO must 
prepare a summary of the verified 
stressors and provide this summary to 
the examiner.  The claims folder 
should be sent to the examiner for 
review and the examiner should 
indicate that he/she has reviewed the 
claims folder, including service 
medical records, and a separation 
examination which reflects that the 
veteran reported nervous trouble due 
to job stress. 

All necessary special studies or 
tests, to include psychological 
testing and evaluation, should be 
accomplished.  

The examiner should determine whether 
the veteran currently suffers from 
PTSD.  If a diagnosis of PTSD is made, 
the examiner should specify (1) 
whether the verified stressor(s) found 
to be established by the record was 
sufficient to produce PTSD; (2) 
whether the diagnostic criteria to 
support the diagnosis of PTSD have 
been satisfied.  Then, if a diagnosis 
of PTSD is made, the examiner should 
specify whether there is a link 
between the diagnosed PTSD and a 
corroborated stressor established by 
the record by the RO and found to be 
sufficient to produce PTSD by the 
examiner.  The examination report 
should include the complete rationale 
for all opinions expressed.   

3.	Then, after ensuring the veteran's 
file is complete, the RO should 
readjudicate the claim for entitlement 
to service connection for PTSD.  If 
the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case.  
Allow an appropriate period of time 
for response.  Thereafter, this claim 
should be returned to the Board for 
further appellate review, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



